TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 6, 2019



                                    NO. 03-18-00777-CV


                                 Olivia Overturf, Appellant

                                              v.

                                  Robert Garcia, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
             DISMISSED AS MOOT-- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on September 27, 2018. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.